Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Applicant’s response filed on June 6, 2022 is acknowledged.  Claims 449-481 are currently pending. Claims 449-454, 459, 461, 463-465 and 469 have been amended. Claims 470-481 have been added. Claim 468 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Newly submitted claim 480 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: said claim is drawn to a non-elected invention which has been withdrawn previously.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 468 and 480 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 449-467, 469-479 and 481 are currently under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on June 6, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  An initialed copy is attached hereto.
Objections Withdrawn
3.	In view of Applicant’s amendments, the objection to claims 463 and 465 for informalities is withdrawn. 
Rejections Withdrawn
4.	In view of Applicant’s amendments, the rejection of claims 449-459, 463 and 469 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention by the use of the terms “fragment thereof” and by the use of the term “unique” is withdrawn. 
5.	In view of Applicant’s amendments, the rejection of claims 449-451, 453-456, 458, 460-463, 465-467 and 469 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, 9, 12, 13 and 15 of U.S. Patent No. 11,058,757 B2 is withdrawn.
6.	In view of Applicant’s amendments, the rejection of claim(s) 449, 451-454, 459, 460-467 and 469 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bertaud et al., WO 2017/067962 A1 is withdrawn.
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	The rejection of claims 449-458, 460, 462, 463, 465-467, 469 and newly added claims 470, 472-475, 477-479 and 481 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 296-304 and 307-308 (previously written 1-73, 75-81, 87-93 and 99-103, now canceled) of copending Application No. 17/347,435 (reference application has not been published) is maintained for the reasons set forth in the previous office action.
	Applicant argues that: 
	1) Based upon the amendments, the cited patented and pending claims do not anticipate and/or render obvious the pending claims.
	Applicant arguments have been fully considered but are deemed non-persuasive. 
	As it pertains to Point 1, while the claims have been amended to require that the composition comprise a plurality of immunogenic saccharide-polypeptide conjugates comprising serotypes: 3, 11A, 12F, 15A, 19a, 22F, 23A and 35B, the co-pending publication recites that their composition comprises at least 2 immunogenic saccharide-polypeptide conjugates….1st selected from the group consisting of 6C, 15A, 16F, 20B, 24F, 31 and 34 and at least one additional serotype selected from the group consisting of 1, 2, 3, 4, 5, 6A, 6B, 6C, 7F, 9V, 14, 18C, 19A, 19F, 23F, 8, 9N, 10A, 11A, 12F, 15A, 15B, 15C, 16F, 17F, 20A, 22F, 23A, 23B, 24F, 31, 33F, 34, 35B and 38.  The Office takes the position that the pending claims recite comprising language, which does not limit what can be present beyond the required serotypes as claimed. Further, “at least 2” and “at least one additional serotype” does not limit the claim to one 1 or 2 components and thus could still anticipate or render obvious the combination of 9 or more serotypes. This is evidenced by the speciation, which at times, envisions a composition having at plurality of at least 29 conjugates (see for example paragraph 0071).
	As previously presented, although the claims at issue are not identical, they are not patentably distinct from each other because:
Pending independent claim 449 is drawn to a pharmaceutical composition comprising a plurality of immunogenic saccharide-polypeptide conjugates, each comprising individually a capsular polysaccharide, fragment thereof, or combination thereof conjugated to a polypeptide, wherein each of the capsular polysaccharides, fragments thereof, or combinations thereof is from a unique Streptococcus pneumoniae serotype selected from a group consisting of 3, 19A, 11A, 12F, 15A, 15B, 22F, 23A and 35B.
Pending independent claim 450 is drawn to a pharmaceutical composition comprising a plurality of immunogenic saccharide-polypeptide conjugates, each comprising individually a capsular polysaccharide, fragment thereof, or combination thereof conjugated to a polypeptide, wherein the capsular polysaccharides, fragments thereof, or combinations of is from a unique Streptococcus pneumoniae serotype selected from a group consisting of 23A, 23B, 35B, 6C, 16F, 31 and 34.
The copending application is drawn to a pharmaceutical composition comprising a plurality of at least eight unique immunogenic saccharide-polypeptide conjugates each comprising individually a capsular polysaccharide, fragment thereof, or combination thereof conjugated to a polypeptide, wherein the capsular polysaccharide, fragment thereof, or combination thereof is from unique Streptococcus pneumoniae serotype selected from a group consisting of 2, 6C, 8, 9N, 10A, 11A, 12F, 15A, 15B, 15C, 16F, 17F, 20A, 20B, 22F, 23A, 23B, 24F, 24B, 31, 33F, 34, 35B, 35F and 38.  
The co-pending claims anticipate and/or make obvious the pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	The rejection of claim(s) 449, 450, 453, 456, 459-467 and newly added claims 470-479 and 481 under 35 U.S.C. 102(a)(2) as being anticipated by Porambo et al., US 2020/0282070 A1; filed: 9/7/17 is maintained for the reasons set forth in the previous office action.
Independent claim 449 is drawn to a pharmaceutical composition comprising a plurality of immunogenic saccharide-polypeptide conjugates, each comprising individually a capsular polysaccharide, fragment thereof, or combination thereof conjugated to a polypeptide, wherein each of the capsular polysaccharides, fragments thereof, or combinations thereof is from a Streptococcus pneumoniae serotype; wherein the Streptococcus pneumoniae serotypes in the plurality of immunogenic saccharide-polypeptide conjugates comprise 3, 11A, 12F, 15A, 15B, 19A, 22F, 23A and 35B; and wherein the fragment or fragments of the capsular polysaccharide is a monosaccharide, a disaccharide, a trisaccharide, a tetrasaccharide, a pentasaccharide, a hexasaccharide, or an oligosaccharide.
Applicant argues that:
1) Claim 449 has been amended to recite that the Streptococcus pneumoniae serotypes in the plurality of the immunogenic saccharide-polypeptide conjugates comprises 3, 11A, 12F, 15A, 15B, 19A, 22F, 23A and 35B and claim 450 has been amended to recite that the Streptococcus pneumoniae serotypes in the plurality of the immunogenic saccharide-polypeptide conjugates comprises 6C, 16F, 23A, 23B, 34, 31 and 35B. The Examiner does not and cannot allege that Porambo discloses the particular combination of immunogenic saccharide-polypeptides as recited. A genus does not always anticipate a claim to a species or subspecies, especially when the species is not clearly named. 
Applicant’s arguments have been fully considered but are deemed non-persuasive. 
The Examiner maintains that the components as claimed are present in the prior art. While the reference teaches that the composition should contain at least 2 capsular polysaccharides, when given the broadest reasonable interpretation, the Office takes the position that at least 2 does not at all mean that there could not be 7 options or even 9 as required by claim 449 and 450.  The Office would like to draw attention to paragraph 0078 (attached below for convenience), where it discusses that the composition can either comprise, consist essentially of and/or consist of. When considering those transitional phrases and granting their proper weight, one could absolutely interpret the passage to read on all the serotypes present, which would encompass the composition as claimed since the composition as claimed uses the comprising transitional language. Also, the prior art specifically teaches that the polysaccharide is an oligosaccharide. Thus, Porambo meets the limitations of the claimed invention.  Paragraph 0078 is copied below to demonstrate that all the saccharides as claimed are present and to support that all could be present as well as a more limited subset of 7, 8, 9, 10 etc. The claims as drafted remain anticipated.

    PNG
    media_image1.png
    320
    355
    media_image1.png
    Greyscale

As previously presented, Porambo et al., disclose that the present invention provides capsular polysaccharides from Streptococcus pneumoniae serotypes. The present invention further provides polysaccharide-protein conjugates in which capsular polysaccharides from one or more of these serotypes are conjugated to a carrier protein such as CRM197. Polysaccharide-protein conjugates from one or more of these serotypes may be included in multivalent pneumococcal conjugate vaccines having polysaccharides from multiple additional Streptococcus pneumoniae serotypes (see abstract; meeting the limitation of claim 467 and 479). 
In certain embodiments of the invention, multivalent polysaccharide vaccines comprise unconjugated polysaccharides or polysaccharide-protein conjugates from Streptococcus pneumoniae serotype 31 and capsular polysaccharides from one or more of S. pneumoniae serotypes 1, 2, 3, 4, 5, 6A, 6B, 6C, 6D, 7B, 7C, 7F, 8, 9N, 9V, 10A, 11A, 12F, 14, 15A, 15B, 15C, 16F, 17F, 18B, 18C, 19A, 19F, 20, 21, 22A, 22F, 23A, 23B, 23F, 24B, 24F, 27, 28A, 33F, 34, 35A, 35B, 35F, and 38 either as free polysaccharides, a component of a polysaccharide-protein conjugate or a combination thereof, to provide a multivalent pneumococcal vaccine. In certain embodiments of the invention, the immunogenic composition comprises, consists essentially of, or consists of capsular polysaccharides from 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, or 44 S. pneumoniae serotypes individually conjugated to one or more carrier proteins. Preferably, saccharides from a particular serotype are not conjugated to more than one carrier protein (see paragraph 0078; meeting limitations of claims 449, 453 and 456).The present invention further provides polysaccharide-protein conjugates in which polysaccharides or activated polysaccharides are conjugated to a carrier protein. In certain aspects, the carrier protein is selected from CRM197, diphtheria toxin fragment B (DTFB), DTFB C8, Diphtheria toxoid (DT), tetanus toxoid (TT), fragment C of TT, pertussis toxoid, cholera toxoid, E. coli LT, E. coli ST, and exotoxin A from Pseudomonas aeruginosa. In one specific aspect, the carrier protein is CRM197 (see paragraph 0015; meeting the limitation of claims 460, 463, 470, 472 and 481). Other suitable carrier proteins include additional inactivated bacterial toxins such as DT, Diphtheria toxoid fragment B (DTFB), TT (tetanus toxoid) or fragment C of TT, pertussis toxoid, cholera toxoid (e.g., as described in International Patent Application Publication No. WO 2004/083251), E. coli LT (heat-labile enterotoxin), E. coli ST (heat-stable enterotoxin), and exotoxin A from Pseudomonas aeruginosa. Bacterial outer membrane proteins such as outer membrane complex c (OMPC), porins, transferrin binding proteins, pneumococcal surface protein A (PspA) (see paragraph 0052; meeting limitations of claim 475). In some embodiments, the purified polysaccharides before conjugation have a molecular weight of between 5 kDa and 4,000 kDa (see paragraph 0047; meeting limitations of claim 476). The amount of conjugate in each vaccine dose is selected as an amount that induces an immunoprotective response without significant, adverse effects. Such amount can vary depending upon the pneumococcal serotype. Generally, for polysaccharide-based conjugates, each dose will comprise 0.1 to 100 .mu.g of each polysaccharide, particularly 0.1 to 10 .mu.g, and more particularly 1 to 5 .mu.g (see paragraph 0105; meeting the limitation to claim 459 and 471). Prior to conjugation, the purified polysaccharides can be chemically activated to make the saccharides capable of reacting with the carrier protein to form an activated polysaccharide. As used herein, the term "activated polysaccharide" refers to a polysaccharide that has been chemically modified as described below to enable conjugation to a linker or a carrier protein. The purified polysaccharides can optionally be connected to a linker. Once activated or connected to a linker, each capsular polysaccharide is separately conjugated to a carrier protein to form a glycoconjugate. The polysaccharide conjugates may be prepared by known coupling techniques (see paragraph 0055). In certain embodiments, the polysaccharide can be coupled to a linker to form a polysaccharide-linker intermediate in which the free terminus of the linker is an ester group. The linker is therefore one in which at least one terminus is an ester group. The other terminus is selected so that it can react with the polysaccharide to form the polysaccharide-linker intermediate (see paragraph 0056; both ¶s 55 and 56 meet the limitation of claim 461).
Moreover, Porambo discloses that the multivalent polysaccharide vaccine comprises an adjuvant (paragraph 80), buffers (paragraph 82), salt (paragraph 93), preservatives (paragraph 125), and surfactants (paragraph 127) (all meeting the limitation of claim 465 and 477).  The invention may be administered via injection including intramuscular, intradermal or subcutaneous routes; or intranasal administration (see paragraph 104, 111, 112; meeting the limitation of claims 466 and 478). 
As it pertains to claim 462 and 474, the Office takes the position that the prior art meets this limitation, particularly, the polypeptide that is a toxoid based upon Applicant’s definition: paragraph 035- The term "partly mitigated" in reference to the toxin activity of a polypeptide can refer to a decreased toxicity of the polypeptide as compared to a wild type version of the polypeptide. A CRM197 protein or toxoid is inherently, based upon Applicant’s definition, ‘partly mitigated’.
Lastly, Porambo discloses that the polysaccharide-protein conjugate, wherein the carrier protein is CRM197 (see Porambo claim 12) has a molecular weight from 1,000 kDa to 10,000 kDa (see Porambo claim 13).  Said polysaccharide-protein conjugate has a polysaccharide to protein ratio from 0.4 to 2.0 (see Porambo claim 14; the combination meets the limitation of claim 464). The glycoconjugates of the invention may also be characterized by the ratio (weight/weight) of saccharide to carrier protein. In some embodiments, the ratio of polysaccharide to carrier protein in the glycoconjugate (w/w) is between 0.5 and 3.0 (e.g., about 0.5, about 0.6, about 0.7, about 0.8, about 0.9, about 1.0, about 1.1, about 1.2, about 1.3, about 1.4, about 1.5, about 1.6, about 1.7, about 1.8, about 1.9, about 2.0, about 2.1, about 2.2, about 2.3, about 2.4, about 2.5, about 2.6, about 2.7, about 2.8, about 2.9, or about 3.0). In other embodiments, the saccharide to carrier protein ratio (w/w) is between 0.5 and 2.0, between 0.5 and 1.5, between 0.8 and 1.2, between 0.5 and 1.0, between 1.0 and 1.5 or between 1.0 and 2.0. In further embodiments, the saccharide to carrier protein ratio (w/w) is between 0.8 and 1.2. In a preferred embodiment, the ratio of capsular polysaccharide to carrier protein in the conjugate is between 0.9 and 1.1. In some such embodiments, the carrier protein is CRM197. The glycoconjugates and immunogenic compositions of the invention may contain free saccharide that is not covalently conjugated to the carrier protein, but is nevertheless present in the glycoconjugate composition. The free saccharide may be non-covalently associated with (i.e., non-covalently bound to, adsorbed to, or entrapped in or with) the glycoconjugate (see paragraph 0076; meeting limitations of claims 473 and 476).
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Conclusion
9.	No claim is allowed.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                           August 31, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645